Decree of the Queens County Surrogate’s Court judicially settling appellant’s account as executor, order granting respondent’s application for an examination of appellant pursuant to section 263 of the Surrogate’s Court Act, and order granting respondent’s application for the examination of appellant as an adverse party and for discovery and inspection, unanimously affirmed, with costs to respond-*782eat payable by appellant personally. No opinion. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.